Case 2:19-cr-20772-TGB-APP ECF No. 31, PageID.135 Filed 08/02/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,               CRIMINAL NO. 19-20772

v.                                          HON. TERRENCE G. BERG

MATTHEW MERCER-KINSER,

                   Defendant.
                                    /

                    THE UNITED STATES’ NOTICE
                UNDER FEDERAL RULE OF EVIDENCE 414

       The United States hereby gives notice to the defendant, pursuant to Federal

Rule of Evidence 414, that it will seek to introduce, through the testimony of

witnesses and documentary evidence, that in 2009, the defendant was convicted of

transportation of child pornography, in violation of 18 U.S.C. §2252A(a)(1), in the

case of United States v. Matthew Mercer-Kinser, 09-20001 (E.D. Mich.) (Cleland,

J.).

       As for the expected testimony, the government intends to offer a copy of the

prior charging document, judgment, and any stipulated facts from the plea agreement

in that case.
Case 2:19-cr-20772-TGB-APP ECF No. 31, PageID.136 Filed 08/02/21 Page 2 of 3




                                         Respectfully submitted,

                                         SAIMA S. MOHSIN
                                         Acting United States Attorney


                                         s/ Erin S. Shaw
                                         Erin S. Shaw
                                         Assistant United States Attorney
                                         211 W. Fort St., Suite 2001
                                         Detroit, Michigan 48226
                                         (313) 226-9182
                                         Email: erin.shaw@usdoj.gov

Dated: August 2, 2021




                                     2
Case 2:19-cr-20772-TGB-APP ECF No. 31, PageID.137 Filed 08/02/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 2, 2021 I caused THE UNITED STATES’

NOTICE UNDER FEDERAL RULE OF EVIDENCE 414 to be electronically filed

with the Clerk of the United States Court for the Eastern District of Michigan using

the ECF system, and that copies of this filing will be served electronically to all

counsel of record.

                                             /s/ Erin S. Shaw
                                             Assistant United States Attorney




                                         3
